1 So. 3d 1185 (2009)
Duane GIBSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-1397.
District Court of Appeal of Florida, Fifth District.
February 3, 2009.
James S. Purdy, Public Defender, and Susan A. Fagan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Jeffrey R. Casey, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
See Green v. State, 999 So. 2d 1098 (Fla. 5th DCA 2009).
GRIFFIN, SAWAYA and EVANDER, JJ., concur.